Citation Nr: 1326365	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-18 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating for chronic kidney disease in excess of 60 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1966 to December 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Roanoke, Virginia.

The Board notes that, while the Veteran's notice of disagreement specifically mentioned a December 2009 rating decision, which denied an increased initial rating for chronic kidney disease as being on appeal, the January 2010 notice of disagreement was received within one year from the May 2009 rating decision which granted service connection and assigned the initial rating of 60 percent. Accordingly, the Board has characterized this as an appeal of the initial rating assigned in the May 2009 decision.

In a November 2012 decision, the Board remanded the claim for further evidentiary development of requesting Social Security Administration disability records.  This was accomplished and the claim was readjudicated in a March 2013 supplemental statement of the case.  The case has been returned to the Board for further appellate review and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran's service-connected chronic kidney disease that is a manifestation of his diabetes mellitus has been rated as 60 percent disabling under the provisions of Diagnostic Code 7541.  38 C.F.R. § 4.115b (2012). 

Diagnostic Code 7541 pertains to renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes.  Under that diagnostic code, the disability is rated as renal dysfunction. 38 C.F.R. § 4.115b.

In cases of renal dysfunction, the next higher 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

the November 2009 VA examination report reveals evidence of weakness, weight loss, limitation of exertion, and renal colic.  The Veteran has also reported increased weight loss, tiredness, and loss of appetite since approximately June 2009.  See Veteran's August 2009 claim and November 2009 statement.  The Veteran's contentions appear to discuss some of the symptoms contemplated by an 80 percent disability rating under 38 C.F.R. 
§ 4.115a (i.e., lethargy, weakness, weight loss, and limitation of exertion); however, upon review of the evidence of record, it is not clear whether these symptoms are due solely to renal dysfunction that is a manifestation of the Veteran's diabetes mellitus.  For these reasons, the Board finds that a VA examination and medical opinion is necessary in resolving the claim.

In addition, the RO should obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the Hampton VA Medical Center (VAMC).  While the claims file, including Virtual VA, currently includes treatment records dated though November 2010, more recent treatment records may now be available.  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all treatment records from the Hampton VAMC from November 2010 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule the Veteran for an appropriate VA examination in order to assess the current severity of his chronic kidney disease and to assist in determining whether the Veteran's symptoms are due solely to renal dysfunction that is a manifestation of his diabetes mellitus.  (Note: Veteran reported symptoms of weakness, tiredness, weight loss, loss of appetite, limitation of exertion, renal colic.  See November 2009 VA examination report and Veteran's August 2009 and November 2009 statements.)

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be reviewed by the VA examiner in connection with the examination.  The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  The examination report should address the following questions:

(a) Is the Veteran's renal dysfunction (chronic kidney disease) manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%?

(b) Is the Veteran's renal dysfunction (chronic kidney disease) manifested by creatinine levels of 4 to 8mg%?

(c) Is the Veteran's renal dysfunction (chronic kidney disease) manifested by generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion?  If so, are these symptoms due solely to renal dysfunction that is a manifestation of the Veteran's diabetes mellitus?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Thereafter, the RO/AMC should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent SSOC of record, and readjudicate the Veteran's claim for an initial disability rating for chronic kidney disease in excess of 60 percent in light of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


